Citation Nr: 0739673	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  98-16 256A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.

[The issue of whether clear and unmistakable evidence exists 
in a June 15, 1950 Board decision that denied entitlement to 
service connection for a psychiatric disability is addressed 
in a separate and simultaneously issued decision.]


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to August of 
1943 and died in June 2006.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision issued by the Newark, New Jersey Department of 
Veterans Appeals (VA) Regional Office (RO).  The Board 
initially denied the claim in an April 2000 decision, but the 
United States Court of Appeals for Veterans Claims (Court) 
vacated this decision in September 2002.  The Board 
subsequently denied the claim again in a November 2005 
decision.  The veteran appealed this decision to the Court, 
which vacated the November 2005 Board decision and dismissed 
the appeal for lack of jurisdiction in July 2006 in view of 
the veteran's death.


FINDING OF FACT

In December 2007, the Board was notified by the veteran's 
representative that the veteran died in June 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


